DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to preliminary amendment filed on 9/6/22.  Claims 1-21 and 26-28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-10, 12-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa et al. (US 10,547,497) in view of Bondarenko (US 2019/0182838).
Regarding claim 1, Mostafa teaches a method for granting service units (resource grants) associated with a charging session for providing network service to an end user (device) [column 13, lines 30-38], the method comprising:
receiving a request message (network grant request) for the network service (OCS/mediator receives network grant request including a request for one or more services from a device) [column 15, lines 4-20];
selecting one or more offerings (allocated service quota) associated with the received request message prior to applying quota determination rules (network grant policy), wherein each offering includes one or more associated resources (resource grant(s)) (OCS allocates a service quota based on network grant request prior to applying network grant policy, wherein the service quota includes one or more resource grants) [column 15, lines 35-65];
applying quota determination rules (network grant policy) to the selected one or more offerings based on the associated resources (mediator applies network grant policy to service quota allocated by OCS) [column 15, lines 66-67; column 16, lines 1-14];
transmitting the assigned quota for the requested network service, wherein the assigned quota includes the granted service units for a charging session providing the network service to the end user (mediator provides the plurality of resource grants, or “assigned quota”, to the device) [column 16, lines 1-8].
Mostafa does not explicitly teach rating the network service request based on the selected one or more offerings and the results of applying the quota determination rules, wherein the rating results in an assigned quota.  In an analogous prior art reference, Bondarenko teaches rating a network service request (network resource usage request) based on one or more offerings (resources) and the results of applying quota determination rules (selected criteria including subscriber and/or balance information), wherein the rating results in an assigned quota (resource usage authorization) (OCS rates a network resource usage request based on resources and selected criteria including subscriber and/or  balance information to determine a resource usage authorization) [paragraphs 66-70].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mostafa to allow rating the network service request based on the selected one or more offerings and the results of applying the quota determination rules, wherein the rating results in an assigned quota, as taught by Bondarenko, in order to determine the value/cost of the one or more offerings to be deducted from a subscription account balance.
Regarding claim 3, Mostafa teaches the method of claim 1, wherein the received request message is a credit control request (network grant request includes request for one or more services and an amount of data that can be used by the device for which the device is charged for) [column 15, lines 4-15; column 16, lines 28-38].
Regarding claim 4, Mostafa teaches the method of claim 1, wherein the method granting of service units is performed by an online charging system (OCS/mediator) disposed on a communication node which include at least one processor [column 16, lines 1-14].
Regarding claim 5, Mostafa teaches the method of claim 1, wherein the offering is a service which includes a validity time of usage (timing of resource grant) and the one or more associated resources (resource grant issued to device) [column 16, lines 1-14].
Regarding claim 7, Mostafa teaches the method of claim 1, wherein a plurality of offerings use a same set of quota determination rules (network grant policy may be specific to a particular type of service and thus be specific to its service quota) [column 17, lines 24-25; column 15, lines 35-46].
Regarding claim 8, Mostafa teaches the method of claim 1, wherein the quota determination rules are based on the one or more associated resources, further wherein the one or more associated resources are resources which are made available for use in conjunction with the offering (network grant policy is based on resource grants, wherein the resource grants are available in conjunction with service quota) [column 15, lines 35-67; column 16, lines 1-14].
Regarding claim 9, Mostafa teaches the method of claim 1, wherein the network service is one of a text service (messaging service), a voice service or a video service [column 15, lines 11-14].
Claims 10 and 19 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claims 16 and 21 recite similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa et al. (US 10,547,497) in view of Bondarenko (US 2019/0182838) as applied to claims 1 and 10 above, and further in view of Zhu (CN 107027109A see translation for citations below).
Regarding claim 6, the combination of Mostafa and Bondarenko does not explicitly teach wherein the quota determination rule is based on a data consumption speed.  In an analogous prior art reference Zhu teaches a quota (user traffic quota) determination rule is based on a data consumption speed (consumption speed) (user traffic quota is adjusted based on consumption speed) [p. 34, last paragraph].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mostafa and Bondarenko to allow the quota determination rule to be based on a data consumption speed, as taught by Zhu, in order to reduce signaling load and increase the speed of the granting of service units.
Claim 15 recites similar subject matter as claim 6 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 2, 11, 20, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.
Applicant argues that Bondaranko does not teach or suggest "rating the network service request based on the selected one or more offerings and the results of applying the quota determination rules" since Bondarenko's Rating Function (RF) is based on subscriber and/or balance information while the claimed rating of the network service request is "based on the selected one or more offerings and the results of applying the quota determination rules."  In response to this argument, the Examiner submits that the RF of Bondarenko determines the value/cost of the network resource usage on the subscription account balance, which suggests that the value/cost determined by the RF is deducted from or charged to the subscription balance.  The determination of the actual value/cost is not based on subscriber and/or balance information as Applicant submits.  In addition, Bondarenko discloses “RF or other applicable mechanism/entity may be applied in making the requested capacity as indicated in the request and subscription account such as balance data mutually comparable. For example, if the request indicates a need for data transfer capacity in terms of rate or amount type units, and the account data is of monetary type, the mechanism may be applied to convert e.g. the requested extent of quota as indicated in the request into monetary units, or vice versa” [par 73] which suggests the RF converts the requested extent of quota into monetary units.  The combination of Mostafa and Bondaranko, which is relied upon as the allocated service quota of Mostafa which is “based on the selected one or more offerings and the results of applying the quota determination rules”, rated to determine a value/cost as taught by Bondaranko.
For these reasons, the combination of Mostafa and Bondaranko teaches all the limitations of claim 1 including at least "rating the network service request based on the selected one or more offerings and the results of applying the quota determination rules" and the ground(s) of rejection in the previous office action have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647